         Case 5:19-cv-00223-gwc Document 121 Filed 05/21/21 Page 1 of 3

                                                                                    . U.S.O!S mi CT COURT
                                                                                    DISH'HCT OF VERMONt
                                                                                            f~iLEO
                             UNITED STATES DISTRICT COURT
                                       FOR THE                                     2021 HAY 21 AH If: t.3
                                 DISTRICT OF VERMONT

 KEZIAH THAYER,                                 )
                                                )
        Plaintiff,                              )
                                                )
        V.                                      )              Case No. 5:19-cv-223
                                                )
 LAURA KNOWLES, Supervisor Vermont              )
 Department for Children and Families           )
 ("DCF"); KAREN SHEA, Former Deputy             )
 Commissioner for the DCF Family Service        )
 Division ("FSD"); MONICA BROWN,                )
 DCF Case Worker; CHRISTOPHER                   )
 CONWAY, DCF Case Worker; JENNIFER              )
 BURKEY, DCF District Director, each in         )
 their individual capacities; and DOES 1-10,    )
 individually; KENNETH SCHATZ,                  )
 Commissioner, DCF, in his individual and       )
 official capacities; JOHN W. DONNELLY,         )
 individually; JOHN W. DONNELLY,                )
 Ph.D., PLLC; LUND FAMILY CENER,                )
 INC.; CHRISTINE JOHNSON, Deputy                )
 Commissioner of DCF, for the FSD; the          )
 VERMONT DEPARTMENT OF                          )
 CHILDREN AND FAMILIES; JUSTICES                )
 OFTHEVERMONTSUPREMECOURT;                      )
 and VERMONT CHIEF SUPERIOR                     )
 JUDGE, in their official capacities,           )
                                                )
        Defendants.                             )

                            ORDER ON LIMITED DISCOVERY
                                      (Doc. 96)

       Following a hearing on May 20, 2021, the court GRANTS Plaintiffs motion for

discovery to supplement the record (Doc. 96) in part. The court takes this action for the

following reasons. In support of the motion to dismiss this case on Rooker-Feldman grounds and

other bases, the nonjudicial defendants attached exhibits drawn from the Vermont Superior

Court, Family Division records of CHINS and termination of parental rights proceedings
           Case 5:19-cv-00223-gwc Document 121 Filed 05/21/21 Page 2 of 3




concerning Plaintiffs children. (Doc. 53-1.) These include excerpts from transcripts, case plans,

and other juvenile docket filings. Some records appear to have been drawn from the DCF case

file itself.

         The court understands that counsel for the nonjudicial defendants has shared all such

documents that he has with counsel for Plaintiff. But Plaintiff represents that she has been able

to "inspect" (but not copy) the Family Division records under 33 V.S.A. § 5117, and that the

record contains other materials that are not in either party's possession. And she asserts that she

does not have access to the DCF "case notes." Although Plaintiff does not argue that any of the

documents that the nonjudicial defendants have attached are falsified, she does assert that they

are misleading.

         Fairness requires that Plaintiff have access to the same body of information in order to

respond to the motion to dismiss. Cf Arce v. Turnbull, No. 18-CV-635 (LJV), 2020 WL

2468190, at *4 (W.D.N.Y. May 13, 2020) (facts relevant to "facial" Rule 12(b)(l) challenge

include the plaintiffs well-pleaded factual allegations and a "repository of uncontested facts"

(emphasis added; quoting Valentin v. Hosp. Bella Vista, 254 F.3d 358,363 (1st Cir. 2001))),

report and recommendation adopted, 2020 WL 4059108 (W.D.N.Y. July 20, 2020). The court

limits this discovery to the docket entries, filings, transcripts and other materials comprising the

Family Division records for the three children from initial filing until the termination of parental

rights orders. Additionally, Plaintiff shall receive copies of the case notes maintained by the

Department of Children and Families, subject to objection. Any documents withheld from

production shall be identified in a log.




                                                  2
         Case 5:19-cv-00223-gwc Document 121 Filed 05/21/21 Page 3 of 3




       Production shall occur within 30 days. Counsel have agreed to confer about the

mechanics of arranging for production. Plaintiff shall supplement her response to the motion to

dismiss within 30 days thereafter. Any reply shall be filed within 15 days.

       SO ORDERED.

       Dated at Burlington, in the District of Vermont, this 2l_SJay of May, 2021.



                                                            Geoffr~hiefJudge
                                                            United States District Court




                                                 3
